Kupferman, and Ross, JJ.,
concur in a memorandum by Kupferman, J., as follows: Once again, we have a situation where it is contended that there should be an updated presen*149tence report, the defendant having been continuously incarcerated.
The People commendably indicate that they are constrained, as I am, to follow the decision of this court that requires such report, even though only time in prison would be covered.
It must be reiterated that this is an unjustified burden placed on the criminal justice system (see, People v Washington, 172 AD2d 460, 461 [Kupferman, J., dissenting]).